Citation Nr: 1026677	
Decision Date: 07/16/10    Archive Date: 07/28/10

DOCKET NO.  04-25 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
including as a residual of a head injury.

2.  Entitlement to an initial compensable disability rating for 
headaches as a residual of a head injury.


REPRESENTATION

Appellant represented by:	Jeffrey D. Waller


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from August 1960 to May 1961. 

This matter comes before the Board of Veterans Appeals (Board) on 
appeal from January 2004 and February 2009 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The January 2004 rating decision denied service connection for 
headaches and an eye disability, both claimed as residuals of an 
in-service head injury.   

In August 2005, the Veteran gave testimony at a hearing at the RO 
before a Decision Review Officer, a transcript of which is of 
record.  In December 2007, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge of the Board at the RO; 
a transcript of this hearing is also of record.  

This case was previously before the Board in September 2008, 
wherein service connection for headaches was granted and the 
Veteran's claim for an eye disability was remanded for additional 
development and due process considerations.  The case was 
returned to the Board for appellate consideration.   

The February 2009 rating decision effectuated the Board's grant 
of service connection for headaches and assigned a noncompensable 
disability rating.  The Veteran appealed the disability 
evaluation assigned.  

In September 2009, the Board requested an opinion as to the issue 
of entitlement to service connection for an eye disability from 
an independent medical expert (IME) pursuant to 38 C.F.R. 
§ 20.901(d) (2009).  An IME opinion was received in March 2010 
and incorporated into the record.  The Veteran and his 
representative were provided a copy of the IME opinion and 
provided a period of 60-days to respond.  

Unfortunately, however, still further due process consideration 
is required before the Board can adjudicate the Veteran's pending 
claims.  Regrettably, these claims are being remanded to the RO 
via the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


REMAND

The Veteran and his representative, in the July 2009 substantive 
appeal and additional written statements, assert that the 
Veteran's service-connected headaches, as residuals of a head 
injury, are worse than currently evaluated.  The Board 
acknowledges that the Veteran was most recently afforded a VA 
examination in December 2006, in connection with his claim of 
entitlement to service connection.  A copy of the examination 
report is associated with his claims file.  In this regard, it is 
noted that the Court in Green stated that the fulfillment of the 
statutory duty to assist includes conducting a thorough and 
contemporaneous medical examination, one that takes into account 
the records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 
7 Vet. App. 517, 526 (1995).   

As such, in order to effectively evaluate the Veteran's service-
connected headaches, as residual of a head injury, more recent 
objective characterizations of this condition and its associated 
symptomatology are required.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when the veteran appeals the initial rating 
assigned for his disability, just after establishing his 
entitlement to service connection for it, VA must consider his 
claim in this context - which includes determining whether he is 
entitled to a "staged" rating to compensate him for times since 
the effective date of his award when his disability may have been 
more severe than at other times during the pendency of 
his appeal).  Therefore, an additional VA examination would be 
useful in evaluating the appeal.  See 38 U.S.C.A. § 5103A(d)(1); 
38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at VA health-care facilities if the 
evidence of record does not contain adequate evidence to decide a 
claim).

The Board notes that, in his July 2009 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the Veteran requested a hearing 
before a Member of the Board (now called a Veterans Law Judge 
(VLJ)).  The Veteran indicated a desire to appear at a hearing 
before a Veterans Law Judge of the Board at his local regional 
office.  As such, the Veteran should be afforded an opportunity 
to provide testimony as to the issues on appeal via 
videoconference or in person at a Travel Board hearing.  See 
38 C.F.R. §§ 20.700, 20.704 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the current 
severity and manifestations of his service-
connected headaches, as a residual of a 
head injury.  Conduct all testing and 
evaluation indicated and review the results 
of any testing prior to completion of the 
examination report.  The examiner should 
also comment on the Veteran's current level 
of social and occupational impairment due 
to his service-connected headaches, as a 
residual of a head injury.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should be 
directly addressed and discussed in the 
examination report.  If no opinion can be 
rendered, an explanation should be set 
forth.  

The claims file should be made available to 
the examiner for review in connection with 
the examination.  The examiner should be 
provided a full copy of this remand.  The 
examiner must indicate in the examination 
report whether or not review of the claims 
folder was made.  Please also discuss the 
rationale of all opinions provided.  

2.  Following completion of the above, the 
RO should readjudicate the issue of 
entitlement to an increased disability 
evaluation for service-connected headaches, 
as a residual of a head injury.  
Consideration must be given to all 
additional evidence received since issuance 
of the most recent statement of the case as 
to the matter.  If the benefit sought is 
not granted, issue a supplemental statement 
of the case and afford the appropriate 
opportunity to respond.  

3.  Schedule the Veteran for a hearing 
before a Veterans Law Judge of the Board at 
his local regional office, via 
videoconference or in person at a Travel 
Board hearing, per the Veteran's election, 
in accordance with the docket number of 
this case.  Notice of the scheduled hearing 
should be provided to the Veteran at his 
most recent address of record and a copy of 
such notice shall be associated with the 
Veteran's claims file.  

Thereafter, the case should be returned to the Board, if in 
order.  

The purpose of this remand is to ensure due process.  The Board 
does not intimate any opinion as to the merits of the case either 
favorable or unfavorable at this time.  No action is required of 
the veteran until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

